                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

FIELDING VAUGHN KIMERY                                                    PLAINTIFF
ADC #133741

vs.                                  4:20CV00473-SWW-JJV

DEXTER PAYNE; et al.                                                  DEFENDANTS

                                       ORDER

      The Court has reviewed the Proposed Findings and Recommended

Disposition submitted by United States Magistrate Judge Joe J. Volpe.                No

objections have been filed, but the Court has carefully reviewed Plaintiff’s recent

filing (Doc. No. 128) docketed as a motion to renew, which reproduces Plaintiff’s

opposition to summary judgment and copies of grievances, among other documents.

After careful consideration and a review of pertinent parts of the record, the Court

concludes that the Proposed Findings and Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

      IT IS, THEREFORE, ORDERED that:

      1.     Defendants’ Motion for Summary Judgment for failure to exhaust

administrative remedies (Doc. No. 112) is GRANTED.

      2.     Plaintiff’s claims against Defendants are DISMISSED without

prejudice for failure to exhaust administrative remedies.

      3.     This case is DISMISSED.
      4.    Plaintiff’s Motion to Renew (Doc. No. 128) is MOOT.

      5.    The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from any Order adopting these recommendations and

accompanying Judgment would not be taken in good faith.

      DATED this 2nd day of June, 2021.


                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




                                         2
